DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/23/2022, with respect to the rejection of claims 1-3, 6, 8-12, 15 and 17-18 over Venugopal have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 6, 8-12, 15 and 17-18 as well as the objection to claims 4-5, 7, 13-14 and 16 as presented in the previous Office Action dated 05/25/2022 have been withdrawn in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-3, 6, 8-12, 15 and 17-18 were rejected under 35 USC 103 as being obvious in view of the disclosures and illustrations of Venugopal. In the rejection the Examiner pointed out that Venugopal, which shared a common inventor and assignee with the present application, was not only applicable as a reference under 35 USC 102(a)(2) but also based on the publication date of Venugopal it was applicable as a reference under 35 USC 102(a)(1). Presently, Applicant has persuasively demonstrated that Venugopal is disqualified as applicable prior art and the rejection of claims 1-3, 6, 8-12, 15 and 17-18 as well as the objection to claims 4-5, 7, 13-14 and 16 is overcome. Applicant has persuasively argued that Venugopal is removed as prior art under the 102(b)(2) exception to 35 USC 102(a)(2) and it is also removed as prior art under the 102(b)(1) exception to 35 USC 102(a)(1). These arguments have therefore overcome the previously presented rejection and objection. The prior art fails to provide other relevant disclosures which teach and/or suggest the limitations of independent claims 1 and 11. Therefore independent claim 1, claims 2-10 depending therefrom, independent claim 11 and claims 12-18 depending therefrom are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899